COMBS, Judge,
Concurring.
I file this separate concurrence because the outcome of this case, while compelled by the lamentable state of the current law, is fundamentally and profoundly unjust, inhumane, and illogical. It cries out for a statutory revision by the General Assembly.
At issue is KRS 342.0011(1), which defines “injury” as “a harmful change in the human organism evidenced by objective medical findings.” Without dispute, McCray is severely injured according to that portion of the statutory definition.
As the Board correctly found, McCray’s injuries are both physical and psychological in nature, and their gravity has been amply substantiated by objective medical evidence. It is also indisputable that McCray suffered a work-related traumatic event resulting in his PTSD. Nonetheless, the statute contains the following anachronistic language barring him from recovering for PTSD: “unless it is a direct result of a physical injury[.]”
This language requiring physical impact under the circumstances of this case has produced an absurd and unjust result in clear derogation of the beneficent purpose underlying Workers’ Compensation and governing courts in construing its statutory scheme.
This same language has produced equally wrong or contradictory outcomes in numerous other cases. The majority opinion discussed West, supra, in which a police officer “scuffled” with a “knife-wielding suspect.” The physical encounter of a “scuffle” sufficed to render her resulting PTSD compensable. Yet, the police officer in Kubajak, supra, did not receive compensation for his PTSD resulting from years of traumatic exposures to horrific crime scenes that he had worked. No touching, no recovery — despite the fact that the first portion of KRS 342.0011(1) provides: Injury means “any work-related traumatic event or series of traumatic events, including cumulative trauma” that *109produces that harmful change in the human organism.
Tort law has recently been brought into the modern age that treats psychological trauma as resulting in debilitating injuries. In Osborne v. Keeney, 399 S.W.3d 1 (Ky.2012), our Supreme Court specifically abandoned the long-established physical impact rule in an action for fright, shock, or mental anguish, now allowing recovery for severe or traumatic emotional injury if sound medical evidence substantiates the injury. The Supreme Court wisely recognized and acknowledged the reality that devastating psychological damage may readily arise from exposure to trauma or tragedy despite the absence of actual physical contact. Indeed, psychological wounds so inflicted may be more destructive of the human organism than the tangible injuries flowing from physical impact.
It is true that tort law does not govern in the Workers’ Compensation context. Edwards v. Louisville Ladder, 957 S.W.2d 290 (Ky.App.1997). But I respectfully submit that it is high time for Workers’ Compensation to catch up with the reasoning of Osborne and to similarly abandon the physical impact rule.
It is a patent disgrace to have to deny recovery to McCray.